Citation Nr: 1742822	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-21 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a vision disorder.

2.  Entitlement to service connection for osteoarthritis of the hips, knees, hands, and fingers.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to August 2, 2012. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Veteran testified before the undersigned Veterans Law Judge in January 2013. A transcript of the hearing is of record.  The Board then remanded this appeal in July 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issue of entitlement to a TDIU prior to August 2, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence fails to link the Veteran's current vision disorder, low back disability, and osteoarthritis of the of hips, knees, hands, and fingers to active service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a vision disorder are not met.  38 U.S.C.S. §§ 1110, 1112, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing service connection for osteoarthritis of the hips, knees, hands, and fingers are not met.  38 U.S.C.S. §§ 1110, 1112, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for establishing service connection for a low back disability are not met.  38 U.S.C.S. §§ 1110, 1112, 1131, 5107 (LexisNexis 2017); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he currently has a vision disorder, a low back disability, and osteoarthritis of the knees, hips, hands, and fingers, that are related to service. Specifically, he asserts that he had complaints related to those disabilities in service,  or that they are otherwise related to his duties in service as a cook.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.S. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Following a careful review of the record, the Board finds that service connection for any claimed disability is not warranted.

A.  Vision Disorder

First, concerning the claimed vision disorder, the record shows current disabilities.  Private treatment records dated in January 2010 and August 2010 show treatment for refractive error diagnosed as presbyopia with astigmatism.  Additionally, VA examination in November 2013 revealed a bilateral cataract.  Thus, the first criterion for establishing service connection has been met.

However, service treatment records do not contain any complaints, treatment, findings or diagnoses of an eye condition.  During service examinations in March 1961, March 1967, December 1970, and during a July 1974 separation examination, the Veteran was found to have 20/20 vision in both eyes, and clinical evaluations of the eyes were normal.  The Veteran also affirmatively denied eye trouble on the July 1974 report of medical history.  Thus, in-service incurrence is not established, and any current reports of vision problems in service are outweighed by the absence of complaints or findings in the service treatment records.

Nor is there competent medical evidence linking any eye disorder to service.  In November 2013, a VA ophthalmologist opined that the Veteran's cataracts are less likely as not related to service.  The examiner noted that a cataract has no known etiology but according to a cited medical text, cataracts are implicated to be due to the aging process because 85 percent of the population aged 65 and above develop them.  The examiner also found no sign that the Veteran's bilateral cataract was due to trauma or systemic disease.  Thus, the ophthalmologist concluded that the Veteran's cataracts are less likely as not related to service.  

The Board finds that the opinion of the November 2013 VA examiner, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided an adequate rationale for the conclusion reached, which is further supported by the medical evidence of record, which notes that the Veteran was not diagnosed with an eye condition until many years after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record to the contrary.

To the extent that the Veteran has also been shown to have refractive error diagnosed as presbyopia with astigmatism, such is not considered a disability for VA purposes.  Under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive errors of the eye due to such eye disorders as myopia, presbyopia and astigmatism are not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality, there is no allegation or evidence that such occurred in this case.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Finally, to the extent that the Veteran or his wife has offered an opinion as to the etiology of his eye condition, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the lay assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  However, notably, aside from filing his service connection claim and pursuing the instant appeal, the Veteran has not made any statements or submitted any competent evidence specifically attributing a current eye condition to service.

In short, the preponderance of the probative evidence indicates that a vision disorder or eye disability was not shown in service or for many years thereafter, and is not related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.

B.  Osteoarthritis of Knees, Hips, Hands, and Fingers

Turning to the knees, hips, hands, and fingers, the record shows current disabilities.  Private treatment records dating from January 2010 to March 2011 show treatment for osteoarthritis of the hands, fingers, knees, and hips.  VA examination reports dated in October 2013 also show assessments of mild osteoarthritis affecting the fingers/hands, knees and hips.  Thus, the first criterion for establishing service connection has been met.

However, service treatment records do not contain any complaints, treatment, findings or diagnoses of any arthritis, or any knee, hip, hand or finger disabilities, other than a left hand laceration in December 1963.  At that time, there was no mention of any associated orthopedic disability, nor is it clear what part of the hand was affected.  In any event, during service examinations in March 1961, March 1967, December 1970, and during a July 1974 separation examination, physical examinations of the upper and lower extremities were normal.  The Veteran also affirmatively denied swollen or painful joints; arthritis; bone or joint deformity; and "trick" or locked knee on the July 1974 Report of Medical History.  

The Veteran was examined in October 2013, after which a VA examiner opined that it is less likely as not that the Veteran's mild osteoarthritis of the knees, hips, hands, and fingers is related to service.  The examiner found probative the repeated normal service examinations and the Veteran's denial of joint problems during separation.  The examiner further addressed the left hand laceration and found that it did not cause any chronic complications and was an acute condition that resolved with no long term sequelae.  The examiner also noted that the Veteran was already in his eighth decade of life when he was found to have arthritis in the claimed joints, almost three decades since his retirement from active duty in 1974.  It was noted that it is not uncommon for patients in their seventh or eighth decade of life to develop degenerative arthritis of various joints of the body, most commonly the hand, finger, hip and knee joints.  Also probative were recent X-rays of the Veteran's hand, knee and hips showing only mild osteodegenerative changes.  The examiner found that if the Veteran's degenerative condition of the hands, knees and hips were caused by events that happened while he was still in service, his current X-rays would have shown more far advanced degenerative changes and joint space narrowing, which was not the case.  

Without any recorded evidence that could provide a causal link between the Veteran's current degenerative arthritis of his hand, finger, hip and knee joints, and events that happened while he was still working as a cook in service, the October 2013 examiner concluded that the natural process of aging would be the most common cause of the Veteran's current degenerative arthritis condition.  Thus, the examiner opined that the Veteran's current degenerative arthritis of his hands, fingers, hips, and knees is less likely than not incurred in or caused by in-service injuries, events or illness.

The Board finds that the opinion of the October 2013 VA examiner, an orthopedic surgeon, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided an adequate rationale for the conclusion reached, which is further supported by the medical evidence of record, which notes that the Veteran was not diagnosed with arthritis until many years after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Indeed, the Veteran's own statements and those of his wife during the examination place an onset of symptoms between 1998 and 2000, nearly 25 years post service.  Significantly, there is no competent medical opinion of record to the contrary.

The Board acknowledges that the Veteran is competent to describe his symptomatology regarding his various joints.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his joint symptoms or osteoarthritis does not constitute competent evidence and the Board finds the VA orthopedic surgeon's opinion and the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.  Moreover, his statements as to symptoms in and since service, such as is suggested in November 2009 and August 2010 statements, are belied by his affirmative denial of joint problems and report of being in good physical health at separation in July 1974.

As there is no competent evidence establishing osteoarthritis of the hips, knees, hands, and fingers in service or for many years thereafter, and no probative medical opinion linking the current disabilities to service, the Board finds that the preponderance of the evidence is against the claims, and service connection for osteoarthritis of the hips, knees, hands, and fingers is denied.

C.  Low Back

Finally, turning to the low back, the record shows a current disability, as a January 2014 VA examiner diagnosed osteoarthritis of the thoracolumbar spine.  Additionally, service treatment records show a complaint of a stiff back and neck in January 1957.  Thus, the first two criteria for establishing service connection have been met and the remaining question is whether the current low back disability is related to service.

Here, the most probative evidence fails to link the Veteran's current low back disability to service.  In this regard, in January 2014, a VA examiner opined that it is less likely as not that the Veteran's low back disability is related to service.  The examiner found probative the repeated normal service examinations of the spine and the Veteran's affirmative denial of recurrent back pain and report of being in good physical condition during his July 1974 separation examination.  The examiner further addressed the January 1957 treatment for a stiff neck and back, but noted that a March1961 reenlistment examination was silent for spine abnormalities or complaints and therefore found that the January 1957 condition was an acute and transitory condition that healed without chronic complications or sequelae.  Indeed, the examiner considered the Veteran's service treatment records, including his numerous service examinations and duties as a cook, but found no evidence of a chronic low back condition.  Instead, the examiner concluded that "by all indication" the Veteran's low back disability is due to his advanced age.

The Board finds that the opinion of the January 2014 VA examiner, an orthopedic surgeon, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts, including the Veteran's duties as a cook.  The examiner provided an adequate rationale for the conclusion reached, which is further supported by the medical evidence of record, which notes that the Veteran was not diagnosed with his current low back disability until many years after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record to the contrary.

To the extent that the Veteran or his wife has offered an opinion as to the etiology of his low back condition, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, supra. 

As the most probative and only competent medical opinion evidence of record fails to link the current low back disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for a low back disability is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a vision disorder is denied.

Service connection for osteoarthritis of the hips, knees, hands, and fingers, is denied.

Service connection for low back disability is denied.


REMAND

The Board previously remanded the TDIU claim for further development and as intertwined with the other claims on appeal.  However, in a February 2014 SSOC, the AOJ determined that the TDIU appeal was moot because a 100 percent disability rating for hearing loss had been granted.  Indeed, in various statements, the Veteran has expressly attributed his claimed unemployability to his hearing loss disability.  For example, in August 2010, the Veteran stated "that he cannot work as a result of his hearing condition" and "I can't find a job due to my poor hearing."

However, to the extent that a 100 percent schedular rating for hearing loss was assigned effective August 2, 2012, the Board notes that the period on appeal extends back to December 2009.  Thus, entitlement to a TDIU for the period prior to August 2, 2012 would not be rendered moot.  

The Board also notes that, while it appears that the Veteran's primary contention related to TDIU is his hearing loss disability, as discussed, in his January 2010 application for TDIU he listed other disabilities as impacting his employability.  However, he is not service-connected for any disability other than hearing loss and tinnitus, and he has not alleged unemployability due to tinnitus.  Thus, for the period since August 2, 2012, entitlement to a TDIU is moot, as the schedular rating for hearing loss is total, and an award based upon hearing loss would be a "duplicate counting of disabilities."  In other words, there is no separate disability that would support a TDIU independent of the 100 percent disability rating for hearing loss.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

In any event, the issue of entitlement to a TDIU for the period prior to August 2, 2012, is not moot and has not been readjudicated in an SSOC by the AOJ as requested in the Board's prior remand.  Thus, remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After any development deemed necessary, if any, readjudicate the claim for a TDIU prior to August 2, 2012.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Afterwards, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


